Citation Nr: 0112559	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  92 - 23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for right knee disability, 
including degenerative arthritis, as secondary to service-
connected residuals of a shell fragment wound to Muscle Group 
XVIII.

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to Muscle Group XVIII.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He served as a rifleman in an infantry 
company, and participated in the African, Middle Eastern, 
European, Rhineland, Ardennes, and Central European 
Campaigns.  He sustained traumatic amputation of the distal 
phalanx of the left fifth finger; and a shrapnel wound of the 
right hip (Muscle Group XVIII) while on active duty, and was 
awarded the Purple Heart medal.  


REMAND

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of November 
1990, May 1992, and August 1992 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In December 1994, the Board denied the veteran's 
claims for service connection for right knee and low back 
disabilities and for a pelvic tilt, claimed as a right hip 
disability, as secondary to service-connected residuals of a 
shell fragment wound to Muscle Group XVIII, and further 
denied a rating in excess of 10 percent for his service-
connected residuals of a shell fragment wound to Muscle Group 
XVIII.  The veteran appealed those decisions to the Unites 
States Court of Appeals for Veterans Claims(Court).  

In a September 1995 order, the Court vacated the December 
1994 Board decision and remanded the appeal to the Board for 
further development consistent with that order.  In May 1996, 
the Board remanded the appeal to the RO for further 
development of the evidence, to include VA examinations and 
evaluations, to include an opinion as to whether it was at 
least as likely as not that the veteran's service-connected 
residuals of a shell fragment wound to Muscle Group XVIII had 
caused or worsened any current right knee disability, right 
hip disability (including pelvic tilt), or low back 
disability.  Following completion of the requested 
development, a Supplemental Statement of the Case was issued 
in which the RO continued to deny each of the issues on 
appeal.  

In his claims, the veteran contends that his service-
connected residuals of a shell fragment wound to Muscle Group 
XVIII caused a low back disability, including arthritis; and 
a right hip injury, including arthritis; that the right hip 
disability resulted in a pelvic tilt and thus caused 
"shortening" of the right leg; and arthritis of the right 
knee.  Further, it is contended that the veteran's service-
connected residuals of a shell fragment wound to Muscle Group 
XVIII are more disabling than currently evaluated and that a 
rating in excess of the currently assigned 20 percent 
evaluation is warranted for that disability.  

While this matter was in Remand status pursuant to the 
Board's remand order of May 1996, a rating decision of July 
2000 granted service connection for a scar of the right hip, 
evaluated as 10 percent disabling; for degenerative joint 
disease of the lumbar spine as secondary to service-connected 
residuals of a shell fragment wound to Muscle Group XVIII, 
evaluated as 20 percent disabling; for shortening of the 
right leg (pelvic tilt) with degenerative joint disease of 
the right hip as secondary to service-connected residuals of 
a shell fragment wound to Muscle Group XVIII, evaluated as 10 
percent disabling; granted an increased rating of 20 percent 
for service-connected residuals of a shell fragment wound to 
Muscle Group XVIII; and denied service connection for 
degenerative arthritis of the right knee.  That decision 
constitutes a complete grant of the benefits sought on appeal 
for the veteran's degenerative joint disease of the lumbar 
spine; for shortening of the right leg (pelvic tilt) with 
degenerative joint disease of the right hip; and for service 
connection for a scar of the right hip.  Those issues are no 
longer in appellate status.  Further, while the veteran 
submitted a Notice of Disagreement in response to the rating 
decision of October 1999 that denied entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities, he failed to submit a Substantive 
Appeal (VA Form 9) following issuance of a Statement of the 
Case.  The appeals period with respect to that decision has 
expired, and the rating decision of October 1999 is final.  

The veteran's claims of entitlement to service connection for 
degenerative arthritis of the right knee right knee 
disability, as secondary to service-connected residuals of a 
shell fragment wound to Muscle Group XVIII, and entitlement 
to a rating in excess of 20 percent for service-connected 
residuals of a shell fragment wound to Muscle Group XVIII 
remain in appellate status before the Board.  Further, the 
Board finds that the actions requested in the Board's remand 
order of May 1996 have been satisfactorily completed.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The appellant is hereby notified that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO, i.e., his 
claims of entitlement to service 
connection for right knee disability, 
including arthritis, as secondary to 
service-connected residuals of a shell 
fragment wound to Muscle Group XVIII, and 
entitlement to a rating in excess of 20 
percent for residuals of a shell fragment 
wound to Muscle Group XVIII. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 


106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for right knee 
disability, including arthritis, as 
secondary to service-connected residuals 
of a shell fragment wound to Muscle Group 
XVIII, and entitlement to a rating in 
excess of 20 percent for residuals of a 
shell fragment wound to Muscle Group 
XVIII, to include on an extraschedular 
basis, in light of any additional 
evidence obtained. 

If the benefits sought on appeal remain denied, the appellant 
and his attorney should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).















































		
	
	Member, Board of Veterans' Appeals



 

